In The

                              Court of Appeals

                   Ninth District of Texas at Beaumont

                             __________________

                             NO. 09-18-00468-CR
                             NO. 09-18-00469-CR
                             __________________

                   JAMES MICHAEL LILLIE, Appellant

                                       V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 75th District Court
                        Liberty County, Texas
                 Trial Cause Nos. CR32660, CR32661
__________________________________________________________________

                         MEMORANDUM OPINION

      In March 2018, James Michael Lillie pleaded guilty to the crimes of Assault

Family Violence – Occlusion and Aggravated Assault with a Deadly Weapon, and

he was placed on deferred adjudication for a period of four years. See Tex. Penal

Code Ann. §§ 22.01(b)(2)(B), 22.02(a)(2) (West 2019). In October 2018, the State

filed a motion to revoke Lillie’s unadjudicated community supervision, based on

new allegations that Lillie committed the crimes of Assault Family Violence and
                                       1
Aggravated Assault with a Deadly Weapon against G.H. 1 while on probation. The

State also alleged that (1) Lillie failed to report to his supervision officer in July and

August of 2018, (2) failed to pay supervision fees in whole or part for the months of

April, May, June, July, August, and September 2018, (3) failed to complete 300

hours of community service, and (4) failed to attend a Batterer’s Intervention

Program. Lillie pleaded true to one allegation that he failed to report to his

supervision officer as required by his probation.

       After a bench trial, the trial court found Lillie violated the terms and

conditions of his probation, including Lillie’s plea of true to one allegation in the

State’s motion, and adjudicated James Michael Lillie guilty of Assault Family

Violence – Occlusion and Aggravated Assault with a Deadly Weapon. The trial

court sentenced Lillie to confinement in the Texas Department of Criminal Justice,

Institutional Division for 10 years and 16 years respectively, ordering Lillie’s

sentences to run concurrently in both cases. Lillie timely appealed.

       Lillie’s appellate counsel presented a professional evaluation of the record

concluding there were no meritorious issues for appeal. See Anders v. California,



   1
     To protect the privacy of the victim, we identify her by her initials. See Tex.
Const. art. I, § 30(a)(1) (granting victims of crime “the right to be treated with
fairness and with respect for the victim’s dignity and privacy throughout the criminal
justice process”).
                                           2
386 U.S. 738, 744 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel

Op.] 1978). When we address an Anders brief as an appellate court, we have the

option to determine: (1) that the appeal is wholly frivolous and issue an opinion

explaining that we reviewed the record and find no reversible error; or (2) that

arguable grounds for appeal exist and remand the cause to the trial court so that new

counsel may be appointed to brief the issues. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (citations omitted).

       We have independently reviewed the entire record in this matter. From our

review of the record, we conclude no arguable issues exist to support an appeal, and

there is no reversible error. Therefore, we find it unnecessary to order appointment

of new counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991). Given our conclusion that no arguable grounds exist to

support Lillie’s appeal, we affirm the trial court’s judgment. 2

       AFFIRMED.



                                                     _________________________
                                                          CHARLES KREGER
                                                               Justice


   2
      Lillie may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.

                                           3
Submitted on June 21, 2019
Opinion Delivered June 26, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       4